                     I{         .,
,·J;'."' ;.• ·:.d
            AO 2450 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                               Pagelofl   I
                                                UNITED STATES DISTRICT COURT
                                                           SOUTHERN DISTRICT OF CALIFORNIA

                                 United States of America                                JUDGMENT IN A CRIMINAL CASE
                                                 V.                                      (For Offenses Committed On or After November I, 1987)


                                     Victor Jeronimo-Gomez                               CaseNumber: 3:19-mj-23003

                                                                                        Jennifer L Co n
                                                                                        Defendant's Attorne


            REGISTRATION NO. 87773298
                                                                                                                          JUL 3 0 2019
            THE DEFENDANT:
             cg] pleaded guilty to count(s) 1 of Complaint
                                                      -----"-------~--------l~C>!.il:J.!illll.J,;ill..LJ:lli,LLJ<1'-'<C"",f;~:1;!9-l
              •     was found guilty to count( s)
                    after a plea of not guilty.
                    Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
            Title & Section                   Nature of Offense                                                           Count Number(s)
            8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                 1
              •     The defendant has been found not guilty on count(s)
                                                                                     -------------------
              •     Count(s) - - - - - - - - - - - - - - - ~ - - dismissed on the motion of the United States.

                                                        IMPRISONMENT
                   The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
            imprisoned for a term of:
                                           ✓
                                          [l\_ TIME SERVED                           • ________ days
              cg] Assessment: $10 WAIVED                     cg] Fine: WAIVED
              IZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
              the defendant's possession at the time of arrest upon their deportation or removal.
              •   Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


                IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
           of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
           imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
           United States Attorney of any material change in the defendant's economic circumstances.

                                                                                      Tuesday, July 30, 2019
                                                                                      Date of Imposition of Sentence



                                                                                      Ili:lLv.~OCK
                                                                                      UNITED STATES MAGISTRATE JUDGE


           Clerk's Office Copy                                                                                                     3: l 9-mj-23003
